In re Burton G. Klein, applying for Writ of Certiorari, and/or Review, and Supervisory Writs; Parish of Jefferson, 24th Judicial District Court, No. 289-098.
ORDER
Defendant’s attorney has advised this Court that defendant is proceeding immediately to fully comply with this Court’s Order of December 23, 1985.
On that showing, the arrest warrant issued by this Court is hereby stayed until further Order of this Court.
PASCAL F. CALOGERO, Jr., WALTER F. MARCUS, Jr., HARRY T. LEMMON, Associate Justices